  U.S. Department of Justice                                                             PROCESS RECEIPT AND RETURN
  United States Marshals Service
                                                                                         See "Jnstruclions for Service ofProcess hv U.S. Marshal"


   PLAINTIFF                                                                                                                COURTCASE NUMBER
   Victor Gilmore                                                                                                          2:18cv634

   DEFENDANT                                                                                                                TYPE OF PROCESS

   Tariq K. Louka, Esquire, et al                                                                                          Summons, Complaint, Order
                         NAME OF INDIVIDUAL, COMPANY.CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

       SERVE } Thomas G. Johnson Jr. Wilcox and Savage PC (Registered Agent for Emerald Point Apartments)
                     \ ADDRESS (Slreel or RFD, Apartment No., City, State and ZIP Code)
                       •440 Monticello Ave. Ste 2200 Norfolk, VA 23510
   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                   Number of process lo be
                                                                                                                       served with this Form 285


                    Clerk's Office, U.S. District Court                                                                 Number of parties to be
                    U.S. Courthouse, Room 193 600 Granby Street                                                        served in this case
                    Norfolk, VA 23510
                                                                                                                        Check for service
                                                                                                                       on U.S.A.


       SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE dndudrBusmss d^AUemhte Addresses.
       Alt Telephone Numbers, and Estimated Times Availablefor Service):                                                         o
                                                                                                                                                       L_>

Fold                                                                                                                                                                        Fold
                                                                                                                                                       •-'J -JO
                                                                                                                                 o 'rn         OD
                                                                                                                                 — <2
                                                                                                                                                      :Z2rri
                                                                                                                                               JC
          **PRO SE PLAINTIFF**
        USM MUST SERVE WITHIN 60 DAYS^'                                                                                                        >             o

                                                                                                                                 O     o

   Signature of Attorney other Originate requesting service on behalf of:                [g PLAINTIFF                TELEPHONE NUMBER          ^       J5ATE
                                                                                                                                                       J




                              U-%- kJUujL Q-Mi                                           □ defendant                 757-222-7201                          2/4/19

        Si^ACE BeLoW for use OF ifi.S. MiARSHAL ONLY" DO NOT WRITE BELOW THIS LINE
   I acknowledge receipt for the total     Total Process   DisUict of      District to           /Signauye of Authorized USMS DepuW or Clerk                        Date           /
   number of process indicated.                            Origin          Serve             /
   (Sign onlyfor USM 285 if more
   than one USM 285 is submitted)
                                                 /
                                                                          "No.           (                      Ui-l {
   1 hereby certify and return that 1 lave personally served, [U hav e legal evidenct /fsmice. n have executed as shown in "Remarks", the process described
   on the individual company, corpora ion, etc., at the iddress shown a bove on the on/ l^ndividual, company, corporation, etc. shown at the address inserted below.

       n 1 hereby certify and return that 1 am unable to locale the individual, company, corporation, etc. named above (See remarks below)
   Name and title of individual served (if not shown above)                                                                   I 1 A person of suitable age and discretion
                                                                                                                                   then residing in defendant's usual place
                                                                                                                                   of abode

   Address (complete only different than shown above)                                                                          Date                   Time
                                                                                                                                                                           n anji
                                                                                                                                                            3' o o             pri

                                                                                                                               SignaUu^f U.S. Marshal or Deputy


   Service Fee           Total Mileage Charges    Forwarding Fee        Total Charges             Advance Deposits     Amount owed to U.S. Marshal* or
                         including endeavors)                                                                          (Amount of Refund*)




   REMARKS:
                              I                                                                                                               $0.00




       PRIM 5( ()PIKS:      I . CLERK OF THE COURT                                                                                           PRIOR EDITIONS MAY BE USED
                            2. USMS RECORD
                            3. NOTICE OF SERVICE
                            4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                               if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                                   Form USlv -285
                            5. ACKNOWLEDGMENT OF RECEIPT                                                                                                                   Rev   2/80
AO AAOtRev. 06/12) Summons in a Civil Action
                                                                                                          ORIGINAL
                                    United States District Court.imiteq siate? harshal
                                                                  for the

                                                       Eastern District of Virginia
                                                                                                       2011FEB-U A 11=51
                                                                                                         EASTERN DISTRICT
                                                                                                              OF VIRGINIA
                                                                                                          MORFOLK DIVISION
                        Victor Gllmore


                           Plainliff(s)
                               V.                                           Civil Action No. 2:18-cv-00634



              Tariq K. Louka, Esquire , et al

                          Defendant(s)


                                                   SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address) Thomas G. JohnsOD Jr.
                                  Wlllcox & Savage PC
                                          440 Monticelio Ave. Ste 2200
                                          Norfolk, VA 23510




         A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United Stales agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:               Victor Gllmore
                                          507 High Street
                                          Apt 706
                                          Portsmouth, VA 23704




         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT



Date:            02/04/2019
                                                                                         Signature ofClerk or Deputy Clerk
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No. 2:18-cv-00634


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed, R, Civ. P.4(I))

          This summons for(name ofindividualand title, ifany)                 S "3^<0              o^
was received by me on (date)

               personally served the summons on the individual at(place)               ^HO

                  Mo.CW o IV                                                  on(<1"')          al'&J                  ;or
          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name ofindividual)                                                                             , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                              on (date)                                    ; or


          □ I retumed the summons unexecuted because                                                                                     ; or

          D Other (specify):




          My fees are $                        for travel and $                      for services, for a total of $               o.OO


          I declare under penalty of peijury that this information is true.


Date:      ^ I ^ li^
                                                                                             Server's signature


                                                                                                                    t)OJ
                                                                                           Printed name and title




                                                                  UoO      G/'A.a.
                                                                                       I     Server's
                                                                                             Sprvf'r 'c address
                                                                                                        n/iArfinx



Additional information regarding attempted service, etc:
